DETAILED ACTION
	This is in response to the application filed on April 23rd 2021, in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,838,707 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the reference patent ‘707 anticipate or render obvious the claims in the pending application.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,967,224 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the reference patent ‘224 anticipate or render obvious the claims in the pending application.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,270,734 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the reference patent ‘734 anticipate or render obvious the claims in the pending application.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,088,984 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the reference patent ‘984 anticipate or render obvious the claims in the pending application.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/302125 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the reference application anticipate or render obvious the claims in the pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 9-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 2, 9 and 16, they recite determining the event message is to be routed to an “additional event channel instead of the event channel” (emphasis added).  The word “instead” combined with the term “additional” renders the claims indefinite because the terms are not compatible – one suggests in lieu of while the other suggests both.  Therefore it cannot be determined whether the message is routed to the additional channel only or routed to both channels since one is additional.  Claims 6, 10-14 and 17-20 are rejected based on their dependency (note: the dependency for the claim sets does not match, hence why claims 3-5 are not rejected).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims depend from claims 9 and 16 respectively.  Those claims already recite the message is to be routed to an additional channel, so the features recited by claims 10 and 17 do not further limit the subject matter.  Furthermore, claims 9 and 16 state the additional channel is used “instead” of the event channel but claims 10 and 17 recite the additional channel is “in addition” to the event channel – so the claims also do not include all of the features of claims upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamilton US 2008/0307436 A1 in view of Tofighbakhsh et al. US 2011/0145842 A1.

Regarding claim 1, Hamilton discloses:
one or more computer processors; one or more computer memories; a set of instructions stored in the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations (computer system to perform the invention – see Fig. 5, paragraph 41) comprising:
receiving, from a publisher, a publication of an event message (Fig. 4, paragraphs 22-23);
determining a route for the event message based on a set of attributes (Fig. 4), the set of attributes associated with an event channel corresponding to the publication of the event message, the set of attributes being configurable (subscription event configures attributes for routing messages on the event channel – see paragraphs 1, 8, 28 and 40 … during real-time processing of the event message (system functions in “real-time” as events are received – see paragraphs 35); and
distributing the event message using the route (paragraphs 9, 31 and Figs. 1, 4).

Hamilton does not explicitly disclose configuring via an Application Programming Interface (API) but this is well-known in the art.  Tofighbakhsh explicitly discloses receiving API messages having configuration information (API request message – see abstract, Fig. 1 and paragraphs 18, 20 and Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hamilton to use API messages as taught by Tofighbakhsh for the purpose of configuring.  This is merely the combination of a well-known technique according to its established function in order to yield a predictable result.

Regarding claim 2, Hamilton discloses determining the event message is to be routed to an additional channel instead of the event channel corresponding to publication of the message (routing table is updated in real-time with subscription events, this may cause the event to be forwarded over “other” channels – see paragraph 8).

Regarding claim 3, Hamilton discloses determining the event message is to be routed to one or more additional event channels in addition to the event channel corresponding to publication of the message (events are forwarded over multiple channels – paragraphs 25-26, Figs. 2).

Regarding claim 4, Hamilton discloses the additional channels include one or more parent event channels associated with the event channel and the distributing of the event message includes implementing hierarchical publishing of the event message across the one or more parent event channels (channels are organized in a parent/child hierarchical relationship – Fig. 2, paragraph 24).

Regarding claims 6-7, Hamilton discloses determining of the route is further based on an additional set of attributes, the additional set of attributes corresponding to the additional event channel (each router maintains routing table which is a set of attributes that controls the processing of events for channels – see Figs. 1-2 and paragraphs 22, 28).

Regarding claim 8 it is a method claim that corresponds to the system of claim 1, thus it is rejected for the same reasons.

Regarding claims 9-11 and 13-14, they correspond to previously presented dependent claims 2-4 and 6-7 respectively; therefore they are also rejected for the same reasons.

Regarding claim 15, it is a non-transitory computer readable medium claim that corresponds to the system of claim 1, thus it is rejected for the same reasons.

Regarding claims 16-18 and 20, they correspond to previously presented dependent claims 2-4 and 6 respectively; therefore they are also rejected for the same reasons.

Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamilton and Tofighbakhsh in view of Jalava et al. US 2007/0197293 A1.

Regarding claims 5, 12 and 19, the combination of Hamilton and Tofighbakhsh does not explicitly disclose one or more alias event channels and distributing of the event message includes implementing one or more routing aliases but this is taught by Jalava as the use of routing alias to distribute packets over a network (abstract, paragraphs 7 and 47).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Hamilton and Tofighbakhsh to use routing alias as taught by Jalava for the purpose of distributing event messages.  Jalava suggests this improves upon existing technology by giving users more control over addressing (paragraphs 5-6).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Pardo-Castellote et al. US 7,882,253 B2 discloses a real-time publish subscribe system (abstract).
Samuel et al. US 2005/0144298 A1 discloses a multi-channel publish/subscribe system (abstract, Fig. 1, paragraphs 9, 34).
Jaggu et al. US 2006/0287593 A1 discloses an event router using channels to communicate messages from publishers to subscribers (paragraph 22).
Whipple et al. US 2002/0038340 A1 discloses sending and receiving API request message “API calls” that have parameters (paragraphs 5, 23 and Figs. 3 and 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/
Primary Examiner, Art Unit 2458                                                                                                                                                                                           
(571) 270-1975